Acknowledgment
The Request for Consideration pursuant to the After Final Consideration Pilot Program 2.0 is NOT granted.  The amendment filed on 13 April, 2021, responding to the Office Action mailed on 13 February, 2021, has been NOT entered.  This Office Action considers the arguments and amendments to claim 1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    718
    743
    media_image1.png
    Greyscale
Contemplated claim 1 would be rejected under 35 U.S.C. 103 as being unpatentable over Wetzel, Christian, and T. Detchprobhm. “Development of High Power Green Light Emitting Diode Chips.” MRS Internet Journal of Nitride Semiconductor Research, vol. 10, 2005, doi:10.1557/s1092578300000533 (Wetzel) and Bower, C, "Micro-Transfer-Printing (uTP): Technology Overview", IEEE  PMT Orange County Chapter Meeting, Irvine CA 11 February 2014 (Bower).
Regarding claim 1 and referring to annotated Figure 7 and 7d and the discussion throughout, Wetzel discloses a structure, comprising:
arrays of components, annotated as first array and second array e.g. LED die, that are light-emitting diodes, e.g. green LEDs see page 7, on a common native component source wafer, e.g. sapphire, see page 7, each of the components in each of the arrays having structure, e.g. composition of indium in Ga1-xInxN ranging from 0.15-0.2, see page 7, i.e. band gap, that affects an operation, e.g. forward voltage (Vf) or reverse voltage (Vr), see page 7 or PL emission, see page 8, color of light emission, i.e. wavelength, brightness of light emission, e.g. power, or performance of the component, 
wherein there is a variation of the structure of the components across each of the arrays, e.g. the wavelength map shows the wavelengths of the changing from right to left and top to bottom,

    PNG
    media_image2.png
    668
    906
    media_image2.png
    Greyscale
wherein the variation of the structure of the components in a first array, as annotated, of the arrays of components has a first orientation, as shown e.g. x direction,
 and the variation of the structure of the components, e.g. wavelength, in a second array, as annotated, of the arrays of components has a second orientation, as shown e.g. y direction, that is different from the first orientation, as shown. 
Wetzel teaches the arrays comprise a native component source wafer of LEDs, i.e. a production unit of LEDs.  Wetzel does not explicitly recite the structure is printed, i.e. the source wafer is printed on a non-nature substrate.

Bowers teaches a printed structure comprising arrays of components that are light emitting diodes from a common native component source wafer, i.e. a GaN source wafer, disposed on a non-native substrate.
Taken as a whole, the prior art is directed to LED devices.  Bower teaches that printing a display with a nominal color is useful to make large scale lighting devices and further that printing the entire wafer can be done efficiently in one print step of short duration.  An artisan would find it desirable to service a large scale lighting market with products that are fast and inexpensive to make.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to print Wetzel’s wafer for a large scale lighting device resulting in a printed structure comprising arrays of components that are light emitting diodes from a common native component source wafer disposed on a non-native substrate, as taught by Bower, each of the components in each of the arrays having structure that affects operation, color of light emission, brightness of light emission, or performance of the component wherein there is a variation of the structure of the components across each of the arrays, as taught by Wetzel, wherein the variation of the structure of the components in a first array of the arrays has a first orientation and the various of the structure of the components in a second array of the arrays of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Applicant's arguments filed 13 April, 2021 have been fully considered but they are not persuasive.
Drawings
Applicant traverses Examiner’s drawing objections with a discussion of claims 25-28 showing different orientations within the scope of the claimed invention with particular discussion to the references 1, 2, 3 and 4 in the figures.  Applicant’s discussion proves Examiner’s point.  The drawings do not demarcate an ‘orientation’ else there would be no necessity for Applicant’s lengthy explanation and interpretation of the drawings with respect to the component identifiers.  Applicant argues that 
    PNG
    media_image3.png
    620
    302
    media_image3.png
    Greyscale
because items labeled 2 are interleaved with items labeled 1 that item 2 has a second orientation with respect to item 1, see Remarks at page 7 paragraph 3.   Nothing in Figure 25 indicates that items 1, 2, 3, 4 are to be  understood as a 2x2 array any more than items 1, 3, 1, 3 are to be understood as an array.  The drawings should enable an artisan to identify claimed subject matter without resort to hand waving or speculation.  Examiner maintains drawing objections because the claimed subject matter and details are not shown, or at least demarcated.  Examiner opines that drawings are important to Applicant, Examiner and the public.
Rejections pursuant to 35 U.S.C. §103
Applicant argues Bower does not disclose transfer arrays of component from a common native component source wafer to a non-native substrate with different orientations, see Remarks at page, 9-10.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369 (Fed. Cir. 2004).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  See MPEP 2111.  The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997).  Limitations may not, however, be imported into the claims from the specification.  See MPEP 2111.   If extrinsic reference sources, such as dictionaries, evidence more than one definition for the term, the intrinsic record must be consulted to identify which of the different possible definitions is most consistent with applicant’s use of the terms. See MPEP 2111.
Initially Examiner has not identified a definition of ‘orientation’ in the as filed specification nor has Applicant pointed to one.  Turning to extrinsic evidence, Examiner notes that the definition or orientation includes inter alia 1) the act or process of orienting, 2) the state of being orientated, 3) a usually general or lasting direction of thought interest or inclination, 4) change of position by organs, see definition or orientation downloaded from URL< https://www.merriam-
[0074] As used herein, a different orientation can, but does not necessarily, include components 20 micro-transfer printed (step 160) with a different rotation, for example rotated in an array 22 adjacent to a micro-transfer printed array 22 of components 20, for example as shown in FIG. 32 discussed below. In some embodiments, a different orientation can include micro-transfer printed (step 160) components 20 that overlap with a micro-transfer printed array 22 of components 20. Overlapping arrays 22 of components 20 can be interlaced (e.g., interdigitated), for example as shown in FIG. 35 discussed below. In some embodiments, a different orientation can include arrays 22 of components 20 micro-transfer printed (step 160) to adjacent locations on a destination substrate 40 that are micro-transfer printed from locations on a component source wafer 10 that are not adjacent. In some embodiments, multiple different orientations are employed for micro-transfer printed arrays 22 of components 20, for example as shown in FIG. 33 discussed below. For example, an array 22 of components 20 with a different orientation from another array 22 of components 20 can be rotated and offset with respect to the other array 22 of components 20. Adjacent arrays 22 of components 20 are arrays 22 of components 20 that do not overlap and are not interlaced (e.g., interdigitated or intermingled) on a destination substrate 40 but that include components 20 that are in neighboring rows or columns (for example as shown in FIGS. 23, 26, and 31 discussed below) so that there are no components 20 between components 20 in adjacent arrays 22 on destination substrate 40 that are not in the adjacent arrays 22 of components 20 on component source wafer 10. That is, components 20 in adjacent arrays 22 on destination substrate 40 are not separated by any components 20 that are not part of the adjacent arrays 22 of components 20 on component source wafer 10. 
[0075] Different orientations for micro-transfer printing can be enabled by moving any one or any combination of component source wafer 10, stamp 30, or destination substrate 40. For example, stamp 30 can be rotated after component 20 pickup from component source wafer 10 and before component 20 printing to destination substrate 40, destination substrate 40 can be rotated in different directions or in different amounts before each micro-transfer print step 160, or component source wafer 10 can be rotated in different directions or in different amounts before each micro-transfer pickup step 140. 
[0076] Referring next to the perspective of FIG. 10A and cross section of FIG. 10B taken along cross section line A of FIG. 10A, stamp 30 is aligned with components 20 suspended over gaps 16 (step 130), brought into contact with components 20 on component source wafer 10 (shown in 
Examiner understands that orientation, as used by Applicant, may or may not be an array of interdigitated and/or rotated source substrate components.  Examiner understands that Applicant intends orientation to include the case when neighboring rows and columns are transfer printed to the destination wafer without modification, i.e. adjacent arrays without intervening arrays.  Thus it appears to Examiner that the state of being orientated is the definition of orientation most consistent with Applicant’s use of the term.
Turning to the prior art, Examiner notes that Wetzel teaches adjacent arrays, annotated as first and second array.  Examiner notes that transfer printing either pf the arrays or the entire wafer would result in a printed structure where the arrays are in a state of being oriented, mostly simply an x orientation and a y orientation in this example.  That is to say, the printed arrays are in a state of being oriented by virtue of being orientated on the donor substrate.  Examiner also notes to adopt Applicant’s arguments would seem to require limitations from the specification being imported to the claims which is forbidden.  
Because Applicant has elected to expansive and generic claim language, because the specification does not provide any definition for ‘orientation’ rather seeks at the very least an expansive interpretation, because the broadest reasonable interpretation of ‘orientation’ consistent with Applicant’s specification merely requires the arrays to be in a state of being oriented, because Wetzel’s donor wafer does in fact LED 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.E. Schoenholtz/Primary Examiner, Art Unit 2893